PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of						:
Fu, et al. 				           			:
Application No. 16/432,925				           	:        DECISION ON PETITION
Filed: June 6, 2019						:
Attorney Docket No. SHINY1US220985

This is a decision on the petition under 37 CFR 1.137(a), filed May 10, 2022, to revive the above-identified application.

The petition is GRANTED. 

The application became abandoned for failure s to timely pay the issue fee on or before May 2, 2022, as required by the Notice of Allowance and Fee(s) Due, mailed February 2, 2022, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned on May 3, 2022. The Office mailed a Notice of Abandonment on May 20, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Part B – Fee(s) Transmittal form of the issue fee payment of $600.00, (2) the petition fee of $1050.00, and (3) an adequate statement of unintentional delay.

The application is being forwarded to the Office of Data Management for processing into a patent.

Telephone inquiries related to this decision should be directed to Paralegal Specialist Debra Wyatt at (571)272-3621.


/DEBRA WYATT/Paralegal Specialist, OPET